     Case 5:18-cv-02314-MCS-JEM Document 51 Filed 01/21/21 Page 1 of 2 Page ID #:724



 1
                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     ADAN GARCIA, individually, on a              Case No.: 5:18-cv-2314 MCS (JEMx)
12     representative basis, and on behalf of all
       others similarly situated;
13
                                                    FINAL JUDGMENT
14                  Plaintiffs,
15
             vs.
16
17
       HARKINS ADMINISTRATIVE
       SERVICES, INC., an Arizona
18     Corporation; and DOES 1 through 10,
19     inclusive;
20
                    Defendants.
21
22          Plaintiffs’ Motion for Final Approval of the Class Action Settlement (DE 45) as to
23    the Stipulated Settlement Agreement and Release of Claims (the “Settlement
24    Agreement”) was heard on November 2, 2020 in the above-entitled Court. On January 4,
25    2021, the Court entered an Order Granting Final Approval of the Settlement (the “Final
26    Order” at DE 49).
27
28
     Case 5:18-cv-02314-MCS-JEM Document 51 Filed 01/21/21 Page 2 of 2 Page ID #:725



 1          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:
 2          1.     Judgment is hereby entered in accordance with the terms of the Settlement
 3    Agreement and Final Order.
 4          2.     By operation of this Judgment, and in accordance with the terms of the
 5    Settlement Agreement and Final Order, the Class Representatives and each of the
 6    Participating Class Members (excluding those who submitted a timely Request for
 7    Exclusion) shall be deemed to have fully, finally, and forever released, relinquished, and
 8    discharged all Released Claims, as defined in the Settlement Agreement. For purposes of
 9    this Judgment, the Court refers to all defined terms (i.e. terms with initial capitalization)
10    as set forth in the Settlement Agreement.
11          3.     This Action is ordered dismissed.
12          4.     Without affecting the finality of this Judgment, the Court retains exclusive
13    and continuing jurisdiction over the Action, the Class Representatives, the Class
14    Members, and Defendant for the purposes of supervising the implementation,
15    enforcement, construction, administration, and interpretation of the Settlement
16    Agreement and the Final Order.
17
18          IT IS SO ORDERED.
19
20
      Dated: January 21, 2021
21                                                 MARK C. SCARSI
22                                                 UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
